                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


JEFFREY GAUTREAU
                                                          CIVIL ACTION
VERSUS
                                                          NO. 18-988-JWD-EWD
ENLINK MIDSTREAM OPERATING
GP, LLC; ENLINK MIDSTREAM, LP;
EDWIN CORMIER, JR.; GREG GIBSON
                               OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated November 26, 2018, to which no opposition was

filed;

         IT IS ORDERED that this matter, initiated by the Notice of Removal filed by

Defendants EnLink Midstream Operating GP, LLC, EnLink Midstream Operating, LP, Greg

Gibson and Edwin Cormier, Jr., is REMANDED to the Twenty-Third Judicial District

Court, Parish of Ascension, State of Louisiana.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on December 20, 2018.



                                                  S
                                                                 
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
